 Case 3:21-cv-00139-X Document 352 Filed 01/21/21         Page 1 of 5 PageID 13818



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 VEROBLUE FARMS USA,                          §
                                              §
           Plaintiff,                         §
                                              §
 v.                                           §
                                              §   Civil Action No. 3:19-CV-00764-X
 LESLIE A. WULF, BRUCE A. HALL,               §
 JAMES REA, JOHN E. REA, KEITH                §
 DRIVER, and CHRISTINE GAGNE,                 §
                                              §
           Defendants.                        §

                          MEMORANDUM OPINION AND ORDER

      The plaintiff, VeroBlue Farms USA, filed this suit on July 31, 2018. After

several rounds of pleading, defendant Christine Gagne moved to dismiss the claims

against her for lack of personal jurisdiction. [Doc. No. 306] Gagne argued that

because she lacks minimum contacts with Texas and because all allegations against

her dealt with work she performed in Iowa and Canada, the Court lacks jurisdiction

over her claims. 1 VeroBlue seemingly agreed and promptly filed a motion asking the

Court to either transfer this case to the United States District Court for the Northern

District of Iowa or dismiss all claims against Gagne without prejudice. [Doc. No. 313].

Gagne responded in opposition to this motion, arguing that VeroBlue’s allegations

against her weren’t in good faith and that VeroBlue hadn’t shown that the Northern

District of Iowa was a proper venue for the claims against her. 2 VeroBlue replied


      1   Doc. No. 307 at 12–13.
      2   Doc. No. 321.


                                          1
 Case 3:21-cv-00139-X Document 352 Filed 01/21/21                        Page 2 of 5 PageID 13819



that Gagne had admitted in her motion to dismiss that she was subject to personal

jurisdiction in Iowa. 3

        Court always have jurisdiction to determine whether they have jurisdiction. 4

And in the interest of justice, the Court GRANTS VeroBlue’s motion to transfer

venue.        All claims in this case against Gagne are hereby SEVERED and

TRANSFERRED to the United States District Court for the Northern District of

Iowa. Gagne’s motion to dismiss is DENIED WITHOUT PREJUDICE.

                                                      I.

        Title 28, Section 1404 of the United States Code authorizes a district court to

sua sponte “transfer any civil action to any other district or division where it might

have been brought” for “the convenience of parties and witnesses, in the interest of

justice[.]” 5 This statute codifies “the doctrine of forum non conveniens for the subset

of cases in which the transferee forum is within the federal court system.” 6 “In cases

where there is no forum-selection clause, district courts ‘must evaluate both the

convenience of the parties and various public-interest considerations.’” 7 District

courts analyze Section 1404(a) transfers with private- and public-interest factors:




        3   Doc. No. 329.

        United States v. Ruiz, 536 U.S. 622, 628 (2002) (“[A] federal court always has jurisdiction to
        4

determine its own jurisdiction.”).
        5 28 U.S.C. § 1404(a); see also Mills v. Beech Aircraft Corp., Inc., 886 F.2d 758, 761 (5th Cir.

1989) (“Such transfers may be made sua sponte.” (citing Jarvis Christian Coll. v. Exxon Corp., 845
F.2d 523, 528 (5th Cir. 1988))).
        6   Atl. Marine Constr. Co. v. U.S. Dist. Court for W. D. of Tex., 571 U.S. 49, 60 (2013).
       7 DSA Promotions, LLC v. Vonage Am., Inc., 2018 WL 1071278, at *2 (N.D. Tex. Feb. 27, 2018)

(Fitzwater, J.) (quoting Atl. Marine, 571 U.S. at 62).

                                                      2
 Case 3:21-cv-00139-X Document 352 Filed 01/21/21                      Page 3 of 5 PageID 13820



                Factors relating to the parties’ private interests include
                “relative ease of access to sources of proof; availability of
                compulsory process for attendance of unwilling, and the
                cost of obtaining attendance of willing, witnesses;
                possibility of view of premises, if view would be appropriate
                to the action; and all other practical problems that make
                trial of a case easy, expeditious and inexpensive.” Public-
                interest factors may include “the administrative difficulties
                flowing from court congestion; the local interest in having
                localized controversies decided at home; [and] the interest
                in having the trial of a diversity case in a forum that is at
                home with the law.” The Court must also give some weight
                to the plaintiffs’ choice of forum. 8

Decisions to “effect 1404 transfers are committed to the sound discretion of the

transferring judge, and review of a transfer is limited to abuse of that discretion.” 9

                                                    II.

      The Supreme Court has made clear that venue transfer is favored over

dismissal when transfer would be in the interest of justice and convenient to the

parties. 10 In this matter, the Court believes that private- and public-interest factors

weigh in favor of transferring this case to the Northern District of Iowa.

                                                    A.

      The Court first considers private-interest factors. The parties both agree that

venue is improper in this Court. Gagne, a Canadian citizen, stated in her brief

supporting her motion to dismiss that “[VeroBlue’s] allegations . . . concerning Gagne

are not related to Texas and, if anything, relate to Canada and Iowa” because she




      8   Atl. Marine, 571 U.S. at 62, n. 6 (internal citations omitted).
      9   Mills, 886 F.2d at 761 (quoting Jarvis Christian Coll., 845 F.2d at 528).
      10   Atl. Marine, 571 U.S. at 55–59.


                                                    3
 Case 3:21-cv-00139-X Document 352 Filed 01/21/21                       Page 4 of 5 PageID 13821



only worked as an independent contractor for VeroBlue in Iowa, never in Texas. 11

And VeroBlue agrees with Gagne that Iowa is a more proper forum for this matter.

Additionally, because Gagne performed work in Iowa, she would have more ready

access to sources of proof if the case against her were tried in an Iowa federal court.

The Court is therefore convinced that transfer of all claims against Gagne to the

Northern District of Iowa is in the private interest of the parties. 12

                                                    B.

        The Court also considers public-interest factors. Because the events giving rise

to VeroBlue’s complaint against Gagne all took place in Iowa by both parties’

admission, Iowa is the locality where this controversy is “at home.” Additionally, the

Court has broad discretion when managing its own docket and finds that transfer

would be in the interest of justice, and therefore in the public interest.

                                            *        *       *
        For these reasons, the Court GRANTS the motion to transfer, SEVERS the

claims against Gagne, and TRANSFERS the claims against Gagne to the Northern


        11   Doc. No. 307 at 3.
        12 Precedent also requires lower courts to consider judicial economy when transferring part of

a case to another federal court. That assessment does not change the private interest factors here.
The parties who are staying in federal court in Texas are doing so because of a forum selection clause
in their agreements. That clause originally sent the case here from federal court in Iowa. And the
Court must give it the weight it is due. See Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988)
(holding that the “presence of a forum-selection clause . . . will be a significant factor that figures
centrally in the district court's calculus” when considering a motion to transfer”). But keeping the case
against Gagne here in Texas would steamroll her due process rights in light of her lack of contacts
with Texas. The Court cannot ignore either the forum selection clause or Gagne’s due process rights.
As a result, severing Gagne’s claims from this case and shipping them to federal court in Iowa is the
only viable option. This is the way. See id. (finding that a “motion to transfer under § 1404(a) . . . calls
on the district court to weigh in the balance a number of case-specific factors”); see also The
Mandalorian:         Chapter        3:         The      Sin,     DISNEY+        (Nov.      22,      2019),
https://www.disneyplus.com/video/8d1a536a-6815-4afe-ae71-cab7b3004a36.


                                                     4
 Case 3:21-cv-00139-X Document 352 Filed 01/21/21       Page 5 of 5 PageID 13822



District of Iowa. The Court also DENIES WITHOUT PREJUDICE Gagne’s motion

to dismiss. Gagne predicated this motion on the facts surrounding VeroBlue’s filing

of claims against her in a state where she has no contacts. The basis for that motion

is irrelevant in light of the transfer.

       IT IS SO ORDERED this 21st day of January, 2021.




                                              _________________________________
                                              BRANTLEY STARR
                                              UNITED STATES DISTRICT JUDGE




                                          5
